Citation Nr: 1717890	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  06-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as a tailbone disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1978 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which determined that the evidence of record was not new and material to reopen the claims.

The Board remanded the claims in December 2009 and again in April 2011 after reopening both claims.  The Board again remanded the claims for further development in September 2012.  The Board subsequently denied service connection for both claims in April 2013.

In December 2013, upon granting a Joint Motion for Vacatur and Remand, the Court of Appeals for Veterans Claims (Court) remanded these claims for readjudication.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal was last before the Board in April 2014, at which time it was remanded for further development.  As discussed below, the Board finds that there has not been substantial compliance with its remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that his current low back disorder, claimed as a tailbone disorder, and his current right knee disorder, were sustained due to injuries while on active duty.  

The Board remanded these matters in April 2014 with instructions to obtain and associate with the record both VA and private treatment records and then provide the Veteran a VA examination to determine the nature and etiology of any low back and right knee disorders, giving an opinion with a complete rationale.  There is no indication in the record that the RO attempted to obtain private treatment records and the VA examination for both the low back and right knee disorders contain opinions but no rationales were provided.  As such, the Board finds that the remand directives were not accomplished

The Veteran's claim must be remanded for further development and an addendum VA medical opinion.  A thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), quoting, Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See, Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  While the Board regrets additional delay in this case, the matter must be remanded for the above-mentioned reasons.

The Board notes that the Veteran has submitted a private medical statement was in November 2016 that concludes that the current spine disability is related to an inservice injury.  The statement does not address the claimed right knee injury and is speculative in that it is stated that that since there was no advanced imaging taken in 1978, "we" have no way to determine when and if an injury to the lumbar spine intervertebral discs occurred.  In light of the need to attempt to obtain additional records, further medical inquiry is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide any
outstanding relevant records, or otherwise identify and provide a release for any private treatment provider, to include chiropractors.  Then attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159 (e) (2016).  The Veteran must then be given an opportunity to respond.  All records obtained must be associated with the claims file.

2. Obtain all outstanding VA treatment records from 
July 2016 to present.  All records obtained must be associated with the claims file.

3. After, and only after, completion of steps one and two 
above, arrange for the Veteran to undergo a VA examination with an appropriate physician who has not previously examined the Veteran to determine the nature and etiology of any current lumbar spine disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified low back disability, had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should comment on the November 2016 statement of M.B., D.C.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified right knee disability, had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the requested actions, and any 
additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




